In an action for separation, defendant husband appeals from so much of an order of the Supreme Court, Queens County, entered October 15, 1965 as (1) directed him to pay plaintiff a counsel fee of $750; (2) provided, concerning the direction therein that defendant make weekly payments to plaintiff: (a) that the payments were to be in part for temporary alimony and (b) that the amount of the payments was to be more than $40 a week, i.e., $75 (appellant contends that the payments should be only for support of the infant son of the parties); and (3) directed him to pay the rental of the apartment presently occupied by plaintiff. Order modified by striking out its fourth decretal paragraph and by substituting therefor a provision that the motion, insofar as it was for a counsel fee, is referred to the trial court for determination. Order, as so modified and insofar as appealed from, affirmed, without costs. It appears that plaintiff’s counsel has already received compensation in connection with the parties’ discord and that neither plaintiff nor counsel will be prejudiced by referring the question of further fees to the trial court.
Beldoek, P. J., Christ, Hill, Rabin and Benjamin, JJ., concur.